EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Schreiber (Reg. 35672) on 5/13/2021.


The application has been amended as follows: 
Claims:
1. 	(Currently Amended) An image processing device comprising:
an electronic processor; and
at least one non-transitory storage medium storing instructions readable and executable by the electronic processor to perform an image segmentation process on a medical image, the image segmentation process including: 
performing image segmentation to generate an initial segmented representation of an anatomical structure in the medical image;
fitting parameters of a geometric shape to the anatomical structure in the medical image to produce initial fitted shape parameters; 
assigning a classification for the anatomical structure in the medical image using at least one classifier operating on the initial fitted shape parameters and the initial segmented 
generating a final segmented representation of the anatomical structure in the medical image by operations including repeating the image segmentation using the classification which is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification as prior knowledge. 

2. 	(Previously Presented) The image processing device of claim 1 wherein the anatomical structure is a heart and the geometric shape is an ellipsoid wherein fitting parameters of the ellipsoid to the heart in the medical image includes fitting ellipsoid axis length parameters, ellipsoid angle parameters, and an ellipsoid center-of-mass parameter; and wherein the classifier operates on features representing the heart including a fitted center-of-mass parameter of the ellipsoid, at least two fitted axis length parameters of the ellipsoid, and a center-of-mass of the initial segmented representation of the heart, and at least one of distribution of segmented myocardial pixels across the slices of heart in an axial dimension, total number of segmented myocardial pixels, and a total range of a bounding box for segmented myocardium.

3-4. 	(Canceled). 


assigning a plurality of binary classification values for the anatomical structure in the medical image using a corresponding plurality of binary classifiers.

6. 	(Previously Presented) The image processing device of claim 1 wherein the fitting of parameters of the geometric shape to the anatomical structure in the medical image includes, prior to the fitting, initializing at least one parameter of the geometric shape based on the initial segmented representation of the anatomical structure; and the initializing includes: 
initializing a center of mass parameter of the geometric shape to the center of mass of the initial segmented representation of the anatomical structure. 

7. 	(Canceled). 
	
8. 	(Previously Presented) The image processing device of claim 1 wherein generating the final segmented representation of the anatomical structure includes:
adjusting the fitted parameters of the geometric shape based on the classification to generate a fitted classification-specific geometric shape; 
wherein the repeating of the image segmentation uses the classification-specific geometric shape as a mask.  

9. 	(Canceled). 

10. 	(Previously Presented) The image processing device of claim 1 wherein the at least one non-transitory storage medium storing further instructions readable and executable by the electronic processor to perform a motion correction process including (i) performing the image segmentation process on the medical images of a time sequence of medical images and (ii) correcting the medical images of the time sequence of medical images for motion determined from the final segmented representations of the anatomical structure in the medical images of the time sequence of medical images. 

	11. 	(Previously Presented) A non-transitory storage medium storing instructions readable and executable by an electronic processor to perform an image segmentation process on an anatomical structure in a medical image depicting activity of a radiopharmaceutical in an imaged patient, the image segmentation process including: 
fitting parameters of a geometric shape to the anatomical structure in the medical image to produce initial fitted shape parameters; 
assigning a classification for the anatomical structure in the medical image using at least one classifier operating on at least the initial fitted shape parameters wherein the classification is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification; and 
performing image segmentation to generate a segmented representation of the anatomical structure in the medical image using the classification which is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification as prior knowledge in performing the image segmentation. 

12. 	(Currently Amended) A non-transitory storage medium storing instructions readable and executable by an electronic processor to perform an image segmentation process on a heart in a medical image depicting activity of a radiopharmaceutical in an imaged patient, the image segmentation process including:
fitting parameters of an ellipsoid to the heart in the medical image to produce initial fitted shape parameters including fitting major and minor ellipsoid axis length parameters, ellipsoid angle parameters, and an ellipsoid center-of-mass parameter;
assigning a classification for the heart in the medical image using at least one classifier operating on at least the initial fitted shape parameters including at least the fitted major and minor ellipsoid axis length parameters wherein the classification is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification; and
performing image segmentation to generate a segmented representation of the heart in the medical image using the classification which is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification as prior knowledge in performing the image segmentation.

13. 	(Canceled). 



15. 	(Previously Presented) The non-transitory storage medium of claim 12 wherein the at least one activity leakage classification includes: 
a classification representing activity leakage into a right ventricle, and 
a classification representing activity leakage into an abdomen.

16. 	(Previously Presented) The non-transitory storage medium of claim 15 wherein the at least one partial or missing activity uptake classification includes: 
a classification representing partial or missing activity uptake into an apical region,
a classification representing partial or missing activity uptake into a region located between apical and aortic valves, and 
a classification representing partial or missing activity uptake into a region located between apical and mitral valves.

17. 	(Previously Presented) The non-transitory storage medium of claim 16 wherein: 
prior to performing the image segmentation, the fitted parameters of the geometric shape are adjusted based on the classification to generate a fitted classification-specific geometric shape; 
wherein the image segmentation uses the classification-specific geometric shape as a mask.  


performing initial image segmentation to generate an initial segmented representation of the heart in the medical image;
wherein prior to the fitting, at least one parameter of the geometric shape is initialized based on the initial segmented representation of the heart.

19. 	(Previously Presented) The non-transitory storage medium of claim 18 wherein the at least one classifier operates on features representing the heart including a feature comprising a center of mass of the initial segmented representation.

20. 	(Previously Presented) The non-transitory storage medium of claim 11 further storing instructions readable and executable by the electronic processor to perform a motion correction process including (i) performing the image segmentation process on the medical images of a time sequence of medical images and (ii) correcting the medical images off the time sequence of medical images for motion determined from the final segmented representations of the heart in the medical images of the time sequence of medical images. 

21-23. 	(Canceled). 

24.  (Previously Presented) The non-transitory storage medium of claim 11 wherein the medical image is a positron emission tomography (PET) or single photon emission computed 

25.  (Previously Presented) The image segmentation method of claim 11, wherein the geometric shape is an ellipsoid.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for an image segmentation process on a medical image.
Applicant's independent claims recite, inter alia, performing image segmentation to generate a segmented representation of the anatomical structure in the medical image using the classification which is assigned from a set of classifications including at least one activity leakage classification and at least one partial or missing activity uptake classification as prior knowledge in performing the image segmentation. 
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 12/17/2020. Any comments considered necessary by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649